DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed August 24, 2022 (hereafter the “8/24 Reply”) has been entered, and Claims 193-201 have been canceled.  New Claims 202-203 have been entered.  
Claims 178-192 and 202-203 are pending.

Specification
The amendments to the specification filed with the 8/24 Reply are acknowledged. 

All references to the specification herein below will be to its publication as US 2021/0302431 A1.

The disclosure is objected to because of the following informalities:  
there are multiple instances of the terms “derivitize”, “derivitizing", “derivitized”, and “derivitization” (see ¶¶0291, 0430, 434, 437, 473, 521, 551, 560, 612, 641-644, 655 and 671), which contain a typographical error and should recite “derivatize”, “derivatizing", “derivatized”, and “derivatization”, respectively. 
Appropriate explanation and/or correction is required.

Claim Objections - Withdrawn
Claim 178 is objected to because it lacks a conjunction between steps d(i) and d(ii). Insertion of “and” immediately before “(ii)” is suggested.

Claim Interpretation 
Each of dependent Claims 179-180 and 184 recites “prior to immobilization of the peptides released from the single cell on the at least one bead, the peptides are digested with a protease” (see lines 3-4 of Claim 179 and lines 1-3 of each of Claims 180 and 184).  The broadest reasonable interpretation of the quoted phrase includes embodiments wherein before step “(b) lysing cells” in independent Claim 178 (which is “prior to immobilization”), peptides are digested with proteases within the single cell, wherein the proteases may be added or endogenous to said single cell.  This is the necessary interpretation because the instant specification includes support for an added protease (see e.g. ¶0640 and Example 2 in US 2021/0302431 A1) and because cells are known in the art to include endogenous proteases.  

Claim Rejections - 35 USC § 101 – Withdrawn,  Maintained and New
In light of amendments thereto, the previous rejection of Claim 185 under 35 U.S.C. § 101 has been withdrawn.  

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 178-184, and 186-192 as well as new Claim 202 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to abstract ideas without significantly more.  
This rejection has been previously presented with respect to Claims 178-192.  The inclusion of new Claim 202 is necessitated by amendment.  
As an initial matter, it is noted that independent Claim 178 is directed to “analyzing peptides”, where “peptides” is reasonably interpreted as two or more peptides.  Thus, embodiments of the claim include analyzing two or more peptides.  
Independent Claim 178 recites a step of “obtaining information regarding the binding agent, thereby analyzing the immobilized barcoded peptides” (emphasis added) while dependent Claim 186 further recites “analyzing the immobilized barcoded peptides on the released beads further comprises determining at least partial sequences of the immobilized barcoded peptides” (emphasis added; and where “determining at least partial sequences” includes reviewing or translating information corresponding to partial peptide sequences) and dependent Claim 187 further recites “(g) analyzing a plurality of the extended nucleic acid recording tags generated after transfer of information from the plurality of binding agents, thereby analyzing peptides” (emphasis added), where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of “obtaining an information”, “analyzing”, “determining” and additional “analyzing” described above.  
The analysis of sequence information for as few as two peptides is reasonably within the range of human mental processes.  
These judicial exceptions (abstract ideas) are not integrated into a practical application because there are no steps beyond the preceding “partitioning”, “lysing”, and “releasing“ in Claim 178; and these prior steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claims 178, 186 and 187 do not include additional elements that are sufficient to amount to significantly more than the JE(s) because the steps of those Claims are only directed to acts for generating or accessing (sequence) information and data for the steps of “obtaining an information”, “analyzing”, “determining” and additional “analyzing” described above.  Similarly, dependent Claims 179-185 and 188-192 are directed to additional features and elements without amounting to significantly more than the JE(s).  
And those prior steps in Claims 178, 186 and 187 are the routine methodology of preparing single cells for lysis and analysis of cellular proteins with binding agents as taught by Weitz et al., Fasan et al. and Weiner as described in the prior art based rejections below.    
Accordingly, Claims 178-184, 186-192 and 202 are directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant’s arguments in the 8/23 Reply (see pg 8) have been fully considered.  The arguments are not persuasive.  
Applicant first argues that “[t]he office has not carried its burden to show the claims as amended are directed to [ ] an abstract idea” (see pg 8, 2nd to last ¶).  This argument is not persuasive because it amounts to a general allegation that the claims define a patent eligible invention without specifically pointing out how.  
Applicant next argues that the claims “are novel and nonobvious over the cited references, and recite unconventional steps such that the claims are directed to particular useful applications [and so] amount to significantly more than an alleged judicial exception” (Ibid.).  This argument is not persuasive in light of the new grounds of rejection based on prior art that includes Luotola et al. as explained below.  

Claim Rejections - 35 USC § 112 – Maintained and New
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 181-184 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection that has been previously presented.  Claims 182-184 are included due to their dependencies from Claim 181.  
Claim 181 recites “the polypeptides are contacted with a labeling reagent that is configured to provide the polypeptides with a reactive coupling moiety capable of reacting with the functional moiety of the nucleic acid recording tags” (emphasis added; see lines 3-5 of the claim).  Thus the claimed methods include embodiments with use of a genus of labeling reagents with a broad range of reactive coupling moieties as encompassed by the claim.  
A review of the instant application as filed found instances of the term “reactive coupling” in the limited contexts of a specific “(NHS) is an amine reactive coupling agent” and “amine-reactive coupling agents” (see ¶0259 and ¶0416, respectively, of US 2021/0302431 A1; see also Fig. 2B).  While these instances may support claims directed to those species of reactive coupling agents, they do not support the broader genus of all possible embodiments of “reactive coupling moiety” in Claim 181.  
Thus there is insufficient support for “a labeling reagent that is configured to provide [ ] a reactive coupling moiety capable of reacting with the functional moiety of the nucleic acid recording tags”.  
And so, the instant application fails to provide sufficient support for Claims 181-184, because they encompass specific subject matter that was not adequately described to demonstrate possession of the claimed method.   
Response to Applicant Arguments
Applicant’s arguments in the 8/23 Reply (see pgs 9-11) have been fully considered.  The arguments are not persuasive.  
Applicant first argues that there is ipsis verbis support for “labeling reagent” (see pg 9, 3rd full ¶), however support for the term is insufficient to support the genus of “a labeling reagent that is configured to provide [ ] a reactive coupling moiety capable of reacting with the functional moiety of the nucleic acid recording tags”.
Applicant next argues the disclosure of additional “click chemistry” coupling moieties as reactive coupling moieties (see pgs 9 through 10).  This argument is not persuasive because while those embodiments may support a subgenus of ‘reactive click chemistry coupling moieties”, they do not support the broader genus of “a labeling reagent that is configured to provide [ ] a reactive coupling moiety capable of reacting with the functional moiety of the nucleic acid recording tags”.
Applicant also argues disclosure of methods and reagents for labeling peptides and examples of providing peptides with “a reactive coupling moiety capable of reacting with the functional moiety of the nucleic acid recording tags” (see pg 11, 1st ¶).  This argument is not persuasive because the disclosed examples are not commensurate in scope with the support needed for the broad genus of reactive coupling moieties encompassed by the claims.

In addition to the above, new Claim 202 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection that is necessitated by amendment adding new Claim 202.    
Claim 202 recites “wherein the functional moiety configured to immobilized the peptide is a non-nucleotide functional moiety” (emphasis added).  Thus the claimed method includes embodiments with use of a subgenus of functional moieties that are “non-nucleotide”.    
While the 8/24 Reply states that support for new Claim 202 can be found in ¶¶0286-0288 and 0625-0626 (see pg 7, 2nd full ¶), a review of those passages found them to be directed to specific functional moieties used to immobilize peptides.  While these descriptions may support claims directed to those species of functional moieties, they do not support the broader subgenus of all possible embodiments of “non-nucleotide functional moiety” encompassed by the claim.   
An additional review of the instant application as filed found no instances of non-nucleotide functional moieties as a group or class or subgenus used to immobilize a peptide as encompassed by Claim 202.  
Thus, the instant application fails to provide sufficient support for Claim 202, because it encompasses specific subject matter that was not adequately described to demonstrate possession of the claimed method.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 179-180 and 184 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented.
Each of Claims 179-180 and 184 recites “the peptides are digested with a protease, and peptides or smaller peptides produced by the protease digestion are immobilized” (see lines 4-5 in Claim 179, lines 2-4 in each of Claims 180 and 184).  
While a skilled artisan reasonably understands protease digestion of peptides results in “smaller peptides”, it is ambiguous as to how that same digestion results in “peptides [ ] produced by the protease digestion” as recited in each of the claims.  
This ambiguity renders Claims 179-180 and 184 indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that the intent may have been to indicate that in cases of some undigested peptides (being present with digested, “smaller peptides”), those undigested peptides are also “immobilized” according to the claims.  But if this is the intended scope of Claims 179-180 and 184, it is not particularly pointed out, nor distinctly claimed.  

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of amendments to the claims, the previous rejections of 
Claims 178, 180-181, 183-185 and 187-188 under 35 U.S.C. 103 as being unpatentable over Weitz et al. (WO 2015/164212 A9, published 29 October 2015; cited in IDS filed 1/13/2022) in view of Weiner (US 2013/0059741 A1; published 7 March 2013); 
Claim 179 under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 and further in view of Shin et al. (US 2017/0196818 A1; published July 13, 2017, effectively filed as least as of June 30, 2015); 
Claim 182 under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 and further in view of Shusta et al. (US 2016/0122417 A1; published May 5, 2016, effectively filed as least as of October 29, 2015); 
Claims 186 and 190-191 under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 and further in view of Havranek et al. (US 2014/0273004 A1; published Sept 18, 2014);
Claim 189 under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 and further in view of Gloeckner et al. (US 2016/0032379 A1; published Feb. 4, 2016); and 
Claim 192 under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 and further in view of Nguyen et al. (US 10,590,407 B2; published March 17, 2000, effectively filed at least as of March 24, 2015)
have been withdrawn.  
But see the new rejections below based on the addition of teachings by Fasan et al.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 178, 180-185 and 187-188, as well as new Claims 202-203 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (WO 2015/164212 A9, published 29 October 2015; cited in IDS filed 1/13/2022) in view of Fasan et al. (US 2015/0241440 A1, published 27 August 2015) and Weiner (US 2013/0059741 A1; published 7 March 2013), where Weitz et al. and Weiner were previously cited.  
This rejection has not been previously presented and is necessitated by amendment.
Both Weitz et al. and Weiner are directed to methods of analyzing proteins in a sample as a common field of endeavor.   
Weitz et al. teach the following
“Turning now to Fig. 1, an example of one aspect of the invention is now provided. [ ] In the non-limiting example of Fig. 1, a population of cells 10 is desired to be analyzed, e.g., by sequencing their DNA, by identifying certain proteins or genes that may be suspected of being present in at least some of the cells, by determining their mRNA or transcriptome, or the like. [ ] 
The cells may first be encapsulated in a series of microfluidic droplets 40. Those of ordinary skill in the art will be aware of techniques for encapsulating cells within microfluidic droplets; [ ]. In some cases, the cells may be encapsulated at a density of less than 1 cell/droplet (and in some cases, much less than 1 cell/droplet) to ensure that most or all of the droplets have only zero or one cell present in them. Thus, as is shown in Fig. 1, each of droplets 41, 42, 43... have either zero or one cell present in them.
Also encapsulated in the droplets are oligonucleotide tags 20, present on particles 30. Particles 30 may be, for example, microparticles, and may be a hydrogel or a polymeric particle [ ] each of the oligonucleotide tags may have one or more unique sequences or "barcodes" that are present [ ]
It should be noted that according to certain embodiments of the invention, the oligonucleotide tags are initially attached to particles to facilitate the introduction of only one unique oligonucleotide tag to each droplet, as is shown in Fig. 1. [ ] as is shown in Fig. 1, the oligonucleotide tags may be cleaved or otherwise released from the particles, e.g., such that each droplet 41, 42, 43, ... contains a unique oligonucleotide tag 21, 22, 23, ... that is different than the other oligonucleotide tags that may be present in the other droplets [ ]
In some cases, the cells are lysed to release nucleic acid or other materials 51, 52, 53,... from the cells. For example, the cells may be lysed using chemicals or ultrasound. The cells may release, for instance, DNA, RNA, mRNA, proteins, enzymes or the like. [ ]
Some or all of the nucleic acid or other material 51, 52, 53,... may be associated with the oligonucleotide tags present in the droplets, e.g. , by covalent binding 
[ ]
Droplet 41, 42, 43, ... may then be "burst" or "broken" to release their contents and [ ] subsequent analysis ( e.g., sequencing) of the combined pool of nucleic acids may be performed, and the source of each nucleic acid (e.g., individual cells) may be determined be determining the different oligonucleotide tags” (underlining added; see pg 9, line 11, to pg 11, line-25), 

and that 
‘[t]he particle is a microparticle in certain aspects of the invention. The particle may be of any of a wide variety of types; as discussed, the particle may be used to introduce a particular oligonucleotide tag into a droplet, and any suitable particle to which oligonucleotide tags can associate with (e.g., physically or chemically) may be used. [ ] The particle may be spherical or non-spherical” (underlining added to emphasize correspondence between “microparticle” and “bead”; see pg 22, lines 25-30).    

The above corresponds to steps (a) through (d) of Claim 178 except for 
“beads [comprising] a functional moiety configured to covalently link the nucleic acid recording tag to a peptide [ ], thereby immobilizing the peptide on the bead via the nucleic acid recording tag” (emphasis added; in step (a), part ii); 
the “immobilization of the peptides [ ] on the at least one bead” in step (b); 
the specific “releasing the beads comprising the immobilized barcoded peptides” in step (c), and 
specific limitations within step (d), parts i) and ii).  
Regarding “beads [comprising] a functional moiety configured to covalently link the nucleic acid recording tag to a peptide” in step (a), part ii), and “immobilization of the peptides [ ] on the at least one bead” in step (b), and “analyzing” in steps (c) and (d), 
While Weitz et al. do not teach covalent linkage as recited in Claim 178, the broadest reasonable interpretation of the phrase “to covalently link the nucleic acid recording tag to a peptide” is as meaning --to [directly or indirectly] covalently link the nucleic acid recording tag to a peptide--.  Thus, the covalent linkage may be direct (i.e. the nucleic acid is directly covalently linked to a peptide) or may be indirect (e.g. the nucleic acid is covalently linked to a molecule or moiety which is covalently linked to a peptide).  This interpretation is consistent with Claim 181, which recites “a labeling reagent” which corresponds to a molecule or moiety as explained above. 
And Weitz et al. teach non-covalent immobilization of a peptide/protein on a “particle or microsphere” through a particle linked to a complementary sequence (CS), the complementary sequence annealed to DNA of a DNA tagged antibody, and the antibody (Ab) bound to a peptide/protein (abbreviated as particle—CS—DNA—Ab—peptide/protein).  This is described in their teachings of 
“[s]ome embodiments might also be used [ ] to quantify protein substance in single cells [ ] e.g., by first treating cells with DNA-tagged antibodies, in which case the DNA tags can be similarly barcoded with a droplet-specific barcode” (underlining added; see pg 12, lines 20-23); 

and that
“Some embodiments of the invention may be used to quantify protein abundance in single cells in parallel to RNA or DNA, for example, by first treating cells with DNA-tagged antibodies, in which case one or more of the sequences or oligonucleotides on the particle or microsphere can be made complementary to the DNA tags delivered by the antibodies” (underlining added; see pg 17, lines 23-27); 

and that
“the oligonucleotide tag may comprise an antibody, e.g., that can specifically bind to a protein suspected of being present in the cell (or droplet)” (underlining added; see pg 22, lines 4-6); 

and that 
‘[t]he particles could also be functionalized so that they could have other molecules attached, such as proteins” (see pg 24, lines 4-5);  

and that 
‘[t]he particle may include antibodies or antibody fragments able to recognize certain oligonucleotide sequences present on the tags [and] different types of incorporation of nucleic acids into/onto the microspheres are possible” (see pg 46, lines 27-31).  

Their teachings of complementary “sequences or oligonucleotides on the particle or microsphere” that hybridize to DNA tags of “DNA-tagged antibodies” are analogous to “beads [comprising] a functional moiety configured to covalently link the nucleic acid recording tag to a peptide” in step (a), part ii), and “immobilization of the peptides [ ] on the at least one bead” in step (b), respectively, of Claim 178.  Stated differently, a DNA-tagged antibody, that is annealed (through the DNA tag) to complementary sequences on particles, is non-covalently immobilized on a particle (because the DNA tag mediated annealing is mediated by non-covalent hydrogen bonds).  And where that DNA-tagged antibody is bound to a peptide/protein, the peptide/protein is non-covalently immobilized on a particle (because the DNA tag mediated annealing is non-covalent and the antibody to peptide/protein binding is non-covalent).  
And as addressed with Fasan et al. further below, it would have been obvious to modify Weitz et al.’s non-covalent immobilization to be a covalent modification; and to release beads with target proteins still attached in light of Fasan et al. and Weiner.  
Regarding “analyzing” in step (d) of Claim 178, Weitz et al. further teach that 
“[s]ome embodiments might also be used [ ] to quantify protein substance in single cells” (underlining added; see pg 12, lines 20-21); 

and that
“once the cell components in droplets have been barcoded, the droplets can be broken or burst and the sample can be processed, e.g., in bulk, for applications such as high-throughput sequencing. After sequencing, the data may be split, in certain embodiments, according to the DNA barcodes thus providing information about the type, sequence, molecule count, origin of nucleic acids and/or proteins of interest, or the like” (underlining added; see pg 17, lines 27-33); 

and that
“the droplets may also contain one or more DNA-tagged antibodies, e.g., to determine proteins in the cell, e.g., by suitable tagging with DNA. Thus, for example, a protein may be detected in a plurality of cells as discussed herein, using DNA-tagged antibodies specific for the protein” (underlining added; see pg 29, lines 25-28);

and that
“[c]haracteristics determinable with respect to the droplet and usable in the invention can be identified by those of ordinary skill in the art. Non-limiting examples of such characteristics include [ ] concentration of a substance, such as a biological substance (e.g., a protein, a nucleic acid, etc.)” (underlining added; see pg 30, lines 13-18).

All of the above correspond to the “analyzing” in step (d), where the instant specification states 
“’analyzing’ the macromolecule means to quantify, characterize, distinguish, or a combination thereof, all or a portion of the components of the macromolecule. For example, analyzing a peptide, polypeptide, or protein includes determining all or a portion of the amino acid sequence (contiguous or non-continuous) of the peptide” (see ¶0337 in US 2021/0302431 A1).

Weitz et al. do not teach the specifics of step (d), parts i) and ii), in Claim 178.  And as noted above, Weitz et al. do not teach covalent linkage as recited in step (a), part ii) of Claim 178, nor releasing their beads with target proteins still attached in step (c) thereof.  They also do not teach the features of Claim 187.  
Regarding Claims 185 and 203, Weitz et al. teach creation of “at least about 100, at least about 300, at 10 least about 500, at least about 1,000, at least about 3,000, at least about 5,000, at least about 10,000, at least about 30,000, at least about 50,000, at least about 100,000 droplets” for “loading of the particles and cells” and use in cell lysis to release proteins and enzymes (see e.g. pg 26, line 8, to pg 27, line 13).
 Regarding Claim 178, step (a), part i), as well as Claims 181 and 202, Fasan et al. teach methods and reagents to 
“covalently link a polypeptide (i.e., a protein or a peptide) to another chemical entity, which may be a functional group, a label or tag molecule (e.g., a fluorescent dye, an affinity tag, or a isotopically labeled molecule), a biological molecule (e.g., a peptide, a protein, a carbohydrate, a nucleoside or nucleotide, or a lipid), a small molecule (e.g., a protein-, nucleic acid-, or receptor-binding ligand, a drug or drug candidate), or a solid support (e.g., a solid surface or a resin bead). The functionalization procedure can be carried out under mild reaction conditions, that is, in aqueous buffer, at pH ranging from 6.0 to 9.0, and at temperatures ranging from 4 to 40 degrees oC. The possibility to perform this procedure under mild conditions minimizes the risks of denaturation or degradation of the target protein or peptide which is to be functionalized. The functionalization can be carried out in vitro, that is in a cell-free environment, or in vivo, that is with the target protein or peptide residing inside a cell or being covalently or non-covalently attached to the surface of a cell” (emphasis added; see pg 10, ¶0160).  

Fasan et al. further teach 
“the methods provided herein can be applied to immobilize a target polypeptide onto a solid support. Because the functionalization procedure occurs site-specifically at the C-terminus of the target polypeptide, the orientation of the target polypeptide immobilized onto the solid support can be predicted and controlled. Such control of the orientation of the polypeptide attachment to the solid support can be useful, for example, in the evaluation of the biophysical properties of the polypeptide (e.g., via surface plasmon resonance, enzyme-linked immunoassay, and the like), for the construction of protein (micro)arrays, for the preparation of affinity chromatographic media, and related applications” (emphasis added; see pg 15, ¶0244).  

Comparing the above to Weitz et al.’s teaching of a particle—CS—DNA—Ab—peptide/protein (as abbreviated above) non-covalent immobilization arrangement, it would have been obvious to an artisan having ordinary skill in the art at the time of the invention to 
(1) reduce the number of components in the arrangement (by combining the CS and DNA components into one molecule and omitting the need for an antibody) and 
(2) add advantages by covalently linking a protein or peptide “to another chemical entity, which may be [ ] a small molecule (e.g., a [ ] nucleic acid” as taught by Fasan et al., 
where that nucleic acid is bead linked (like the complementary sequence of Weitz et al.) to immobilize the protein or peptide “onto a solid support” as taught by Fasan et al.  
The resulting covalent immobilization would be through a bead covalently linked to a DNA tag, the tag covalently linked to a protein or peptide (abbreviated as particle—DNA—peptide/protein).  As noted above, this modification would be motivated by covalent immobilization reducing the number of components while adding advantages such as the ability to predict and control “the orientation of the target polypeptide immobilized onto the solid support” as taught by Fasan et al., and to expose regions of the target polypeptide that would be bound by an antibody of Weitz et al.  And as quoted above, Fasan et al. teaches “functionalization procedure can be carried out under mild reaction conditions” and “in vitro [or] in vivo” to functionalize a target protein (see also pg 36, Example 20 and Figs 1 and 17-18), where the functionalization corresponds to providing peptides with a reactive coupling moiety in Claim 181 and the functional group is not a nucleotide functional moiety as recited in Claim 202.  
Regarding Claim 178, step (d), part i), and Claim 187, Weiner teaches use of an “scFvB” in solution as a binding agent for a “Target protein” (see e.g. Fig. 1 and pg 2, ¶0009) and “scFv1”, “scFv2” and “scFv3” as second binding agents for Antigens 1, 2 and 3, respectively (see e.g. Fig. 5 and pg 2, ¶0013).  
And regarding Claim 178, step (d), part ii), Weiner teaches a second binding agent as comprising an attached “DNA tag B” (see e.g., “ZipCodeB” in Fig. 1) which is hybridized to a bead attached “DNA tag B” (see e.g. Fig. 2 and pg 2, ¶0010) followed by “transferring of the ZipCode and A’ complementary sequence present in the oligonucleotide tag to a bead” (see e.g. pg 2, ¶0011, and Fig. 3) and steps (e) “extending”, (f) “amplifying” and (g) “detecting the presence of said amplicon [ ] wherein the presence [ ] indicates the presence of said unique target [protein] in said sample” in their claim 1 (see e.g. pgs 22-23, claims 1, 3, 5 and 6).  Weiner’s step of “detecting” corresponds to “obtaining an information regarding the binding agent” as recited in Claim 178, step (d), part ii).
And regarding releasing their with target proteins still attached as recited in step (c) of Claim 178, it would have been obvious to an artisan having ordinary skill in the art at the time of the invention that covalently immobilized target polypeptides of Weitz et al. and Fasan et al. used in combination with a second binding agent of Weiner would require the second binding agent to contact the immobilized target protein in context with its covalently linked DNA tag at least for the purpose of avoiding the possibility of a second binding agent interfering with formation of a covalent link to immobilize the target protein.  It would be further obvious that no contact with immobilized target proteins is possible if intra-droplet nucleic acids are released from beads before the contents of those droplets are released (as depicted in Fig. 1 of Weitz et al.).  And as quoted above, Weitz et al. teach that droplets “may be ‘burst’ or ‘broken’ to release their contents”, which would include any beads contained therein.  
Advantages of covalent immobilization from a combination of Weitz et al. and Fasan et al. have been described above.  Additional advantages include (1) the ability to leave the N-terminus of the target polypeptide exposed (as taught by Fasan et al.), and (2) a covalent linkage being more robust and able to withstand more methods of bursting or breaking droplets than annealing between the CS and DNA of a DNA tagged antibody (of Weitz et al.).  
Thus regarding Claims 178, 181, 185, 187 and 202-203, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al. by 
(A) modifying their non-covalent particle—CS—DNA—Ab—peptide/protein arrangement to be a covalently linked particle—DNA—target polypeptide arrangement in light of Fasan et al. as explained above, 
(B) deferring release of the DNA tag until after droplets have been burst or broken in order to allow the particle attached tag and immobilized target polypeptide to be contacted with 
(C) a second binding agent with a coupled DNA tag, followed by using the DNA tag and second binding agent tags to analyze target proteins, as taught by Weiner, 
with the reasonable expectation of successfully improving the method to include detection of target proteins with a second binding agent (which can target a different epitope as taught by Weiner) without surprising or unexpected results.  Additional motivation is provided by Fasan et al.’s teachings of being able to predict and control the orientation of the immobilized polypeptide to exposing regions of immobilized target proteins for binding by a second binding agent, where Weitz et al.’s antibody-mediated immobilization can introduce unpredictability regarding what regions are exposed (because they are not antibody bound). 
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Fasan et al. and Weiner) to improve the related method (of Weitz et al.) in the same way.  

Turning to Claims 180, 183-184 and 188, and starting with Claims 180 and 184, Weitz et al. teach lysis of cells with “proteases” or “proteinase K” as “a cell lysis reagent” to “cause the cell to release its contents, e.g., [ ] proteins, enzymes” (see pg 26, line 33, to pg 27, line 13).  A skilled artisan would recognize that the “proteases” or “proteinase K” would necessarily also digest released proteins and enzymes prior to inactivation of the “proteases” or “proteinase K”.  
And regarding Claim 183, Weitz et al. teach lysis of cells with use of “Triton-X” or “SDS” to “cause the cell to release its contents, e.g., [ ] proteins, enzymes” (see pg 26, line 33, to pg 27, line 1).  Both “Triton-X” and “SDS” are known in the art to denature proteins, and a skilled artisan would recognize that the presence of either would necessarily also denature released proteins and enzymes during cell lysis.  
Last, and regarding Claim 188, Weitz et al. teach decoding “nucleic acid sequencing” (see e.g. their claim 2) and “by DNA sequencing” (see e.g. Fig. 6 and ¶¶0014 and 0074).  
So regarding Claims 180, 183-184 and 188, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to perform the method of Weitz et al., Fasan et al. and Weiner (as explained above) with the features taught by Weitz et al. (as described above) with the reasonable expectation of successfully performing the method without surprising or unexpected results.  

Turning to Claim 182, Fasan et al. further teach that reagents of types I through VIII in Figure 1 may comprise an R group that 
“is a bioorthogonal functional group, such functional group can be used to further couple the functionalized polypeptide to another chemical entity according to methods known in the art. [ ] A tetrazole and an alkenyl group (—CR′═CR′2) can be engaged in a bioorthogonal bond-forming reaction (‘photoclick’ cycloaddition) upon irradiation with 290-350 nm light” (underlining added; see pgs 14-15, ¶0239), 

where that ‘photoclick’ cycloaddition reaction is among the “click chemistry” reactions listed in ¶0422 of US 2021/0302431 A1 (the instant specification) and so is “a click chemistry reaction” of Claim 182.  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to practice the method of Weitz et al., Fasan et al. and Weiner (as explained above) by 
functionalizing target proteins with an alkenyl group as taught by Fasan et al., and modifying the particle attached DNA tag to comprise a tetrazole, in light of Fasan et al., 
with the reasonable expectation of successfully using the photoclick cycloaddition reaction to covalently link target proteins to particle attached DNA tags without surprising or unexpected results.  

Dependent Claim 179 is rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al., Fasan et al. and Weiner as applied to Claims 178, 180-185, 187-188 and 202-203 above and further in view of Shin et al. (US 2017/0196818 A1; published July 13, 2017, effectively filed as least as of June 30, 2015), as previously cited.  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, both Weitz et al. and Shin et al. relate to the encapsulation of cells as a common field of endeavor.  
The teachings of Weitz et al., Fasan et al. and Weiner have been described above.  They do not teach encapsulating cells in droplets containing polymer-forming subunits as required in Claim 179.
Shin et al. teach “single-cell encapsulation in alginate is achieved by adsorbing calcium carbonate nanoparticles to cells prior to forming cell droplets. The method was tested on three cell types, a mesenchymal stem cell line (D1), a preadipocyte cell line (0P9), and primary outgrowth endothelial cells (OEC). Depending on the cell type, the efficiency and yield of encapsulation ranged from 49% to 88%, and the viability over a three-day period ranged from 60% to 90%. Using Di s, the hydrogel capsules were mechanically tractable, and hybrid hydrogel capsules were successfully formed from a mixture of polymers” (see ¶0194).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al., Fasan et al. and Weiner (as explained above) by encapsulating single cells with alginate polymers as taught by Shin et al. with the reasonable expectation of successfully including their efficiencies, yields, and viabilities, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Shin et al. ) to improve the related method (of Weitz et al.) in the same way.  

Dependent Claims 186 and 190-191 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al., Fasan et al. and Weiner as applied to Claims 178, 180-185, 187-188 and 202-203 above and further in view of Havranek et al. (US 2014/0273004 A1; published Sept 18, 2014) as previously cited.  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, Weitz et al., Weiner and Havranek et al. relate to protein analysis as a common field of endeavor.  
The teachings of Weitz et al., Fasan et al. and Weiner have been described above.  They do not teach “determining at least a partial sequence” as required in Claim 186; or use of binding agents “capable of binding to a N-terminal amino acid” as required in Claim 190; or repeating steps as required in Claim 191.
Havranek et al. teach “the analysis of proteins in a sensitive and quantitative manner was developed by Mitra et al (7). This technology, referred to as Digital Analysis of Proteins by End Sequencing or DAPES, features a method for single molecule protein analysis. To perform DAPES, a large number (ca. 109) of protein molecules are denatured and cleaved into peptides. These peptides are immobilized on a nanogel surface applied to the surface of a microscope slide and their amino acid sequences are determined in parallel using a method related to Edman degradation. Phenyl isothiocyanate (PITC) is added to the slide and reacts with the N-terminal amino acid of each peptide to form a stable phenylthiourea derivative. Next, the identity of the N-terminal amino acid derivative is determined by performing, for example, 20 rounds of antibody binding with antibodies specific for each PITC-derivatized N-terminal amino acid, detection, and stripping. The N-terminal amino acid is removed by raising the temperature or lowering pH, and the cycle is repeated to sequence 12-20 amino acids from each peptide on the slide” (see ¶0006).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al. and Weiner (as explained above) to apply the method to N-terminal sequencing of bead bound target proteins by (A) derivatizing N-terminal amino acids with PITC, before use of a second binding agent (of Weiner), and (B) substituting antibodies specific for each PITC-derivatized N-terminal amino acid for the second binding agent with retention of Weiner’s different “ZipCodes” for each pf the 20 antibodies, followed by (C) repeating the cycle, all as taught by Havranek et al. with the reasonable expectation of successfully expanding the method to perform N-terminal sequencing without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements (e.g. derivatization with PITC and repeating cycles with the method of Weitz et al., Fasan et al. and Weiner) according to known methods (of Havraneck et al.) to yield predictable results; simple substitution of one known element (20 antibodies of Havranek et al.) for another (antibodies of Weiner) to obtain predictable results; and simple use of known techniques (of Havranek et al. ) to expand and improve the related method (of Weitz et al. and Weiner) in the same way.  

Dependent Claim 189 is rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al., Fasan et al. and Weiner as applied to Claims 178, 180-185, 187-188 and 202-203 above and further in view of Gloeckner et al. (US 2016/0032379 A1; published Feb. 4, 2016) as previously cited.  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, Weitz et al., Weiner and Gloekner et al. relate to the preparation and use of beads with attached functional moieties as a common field of endeavor.  
The teachings of Weitz et al., Fasan et al. and Weiner have been described above.  
Additionally, Weiner teaches use of “bridge amplification” to amplify sequences on their oligonucleotide tags (see e.g. Fig. 4, which depicts a portion of a bead surface, as well as pg 2, ¶0012, and pg 12, ¶0077).  
Weitz et al., Fasan et al. and Weiner do not teach separation of their nucleic acid tags by “at least 50 nm” as required in Claim 189.
Gloeckner et al. teach that with respect to bridge amplification “where individual nucleic acid molecules each contain individual templates, the spacing between the surface attachment points for the molecules can be, for example, at most about 500 nm, 100 nm, 50 nm, 10 nm, 5 nm, 1 nm or lower” (see ¶0058). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al., Fasan et al. and Weiner (as explained above) to space the bead attachment locations of the DNA tags (as taught by Weiner) to be about 500 nm or 100 nm or at distances in between as taught by Gloeckner et al. with the reasonable expectation of successfully performing the method with use of bridge amplification as taught by Weiner without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements (e.g. spacing of attached DNA tags in the method of Weitz et al., Fasan et al. and Weiner) according to known methods (of Gloeckner et al.) to yield predictable results; simple substitution of one known element (beads with specific spacing of attached DNA tags) for another (beads of Weitz et al., Fasan et al. and Weiner) to obtain predictable results.    

Dependent Claims 192 is rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al., Fasan et al. and Weiner as applied to Claims 178, 180-185, 187-188 and 202-203 above and further in view of Nguyen et al. (US 10,590,407 B2; published March 17, 2000, effectively filed at least as of March 24, 2015) as previously cited.  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, Weitz et al., Weiner and Nguyen et al. relate to the attachment of proteins to other proteins (such as antibody to antigen attachment in Weitz et al. and Weiner, and polypeptide to polypeptide ligation in Nguyen et al.) as a common field of endeavor.  
The teachings of Weitz et al., Fasan et al. and Weiner have been described above.  
And the rejection of Claim 182 is re-emphasized because it explains attachment of a target polypeptide to a DNA tag that is covalently linked to a particle.  
Weitz et al., Fasan et al. and Weiner do not teach use of a protein ligase to attach a target polypeptide to a bead as required in Claim 192.
Nguyen et al. teach that “butelase 1 is able to mediate intermolecular peptide ligation” and that 
“the N-terminal specificity of an acceptor nucleophile, KALVINHV (SEQ ID NO:122) was used as a model peptide and evaluated its ligation efficiency with XIGGIR (X=any one of the 20 naturally occurring amino acids (G,A,V,L,I,F,Y,W,H,R,K,S,T,D,E,N,Q,P,C,M); SEQ ID NO:123). The reactions were performed in the presence of 0.1 mM butelase 1, 50 mM KALVINHV (SEQ ID NO: 122) and 1 mM XIGGIR (SEQ ID NO: 123). Butelase 1 efficiently mediated the intermolecular peptide ligation with broad specificity, accepting most natural amino acids at the P1″ position except for Pro and acidic amino acids such as Asp and Glu (FIG.15 a). The ligation yields reached 60-80% within 10 min of incubation for most peptides with <5% hydrolysis of the asparaginyl bond observed” (see col. 25, lines 12-49).

It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al., Fasan et al. and Weiner (as explained above) by 
substituting the acceptor nucleophile KALVINHV (of Weitz et al.) for the tetrazole (attached to a DNA tag based on Fasan et al.) for a photoclick cycloaddition reaction, and 
substituting butelase 1 activity for the photoclick reaction to allow direct attachment of target polypeptides to beads via intermolecular protein ligation as taught by Nguyen et al. (and so omit the need to functionalize a target polypeptide with an alkenyl group for the photoclick reaction), 
with the reasonable expectation of successfully expanding the method to not be limited by functionalization of target proteins for covalent linkage to bead attached DNA tags, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of known elements (of Nguyen et al.) for others (of Weitz et al. and Fasan et al.) to obtain predictable results; and simple use of known techniques (of Nguyen et al.) to improve the related method (of Weitz et al.) in the same way.  

Response to Applicant Arguments
Applicant’s arguments in the 8/23 Reply (see pgs 11-33) have been considered.  The arguments based upon or related to the amendment to require a covalent linkage (e.g. pgs 11-16) are not persuasive in light of the additional teachings of Fasan et al. as described above.
The separate arguments regarding step (c) of Claim 178 (e.g. pgs 16-20) are not persuasive in light of the basis of rejection as explained in the first obviousness rejection above.  
The arguments on pgs 23-25 are directed to the previous, now withdrawn, rejections.  
The arguments on pgs 25-28 are not persuasive because they are directed to the previous, now withdrawn, rejections and because a cell readily has more than 100 or 500 different proteins for immobilization in a manner taught by Fasan et al. as applied in combination with the other cited references.  Moreover, the use of a second binding agent as taught by Weiner is an assay format that is included in the modified method of Weitz et al. as explained in the first obviousness rejection above. 
The arguments on pgs 29-31 are directed to a previous, now withdrawn, rejection.  
The arguments on pgs 31-32 are not persuasive because they are based on inclusion of elements beyond those which would be found obvious to the artisan having ordinary skill.  

Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 178-192 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 93 and 140 as well as dependent claims 2-4, 22 and 178-184 (filed 8 Aug 2022) of copending Application No. 16/098,436 (reference application), in view of Weitz et al., Fasan et al., Havranek et al., Gloeckner et al., and Nguyen et al. (all as cited above).
This rejection has been previously presented. 
As an initial matter, the instant application is a Continuation of the reference application.  
The correspondence of instant Claim 178 to claims of the reference application includes the following:  
“Claim 178.   A method for analyzing peptides of a single cell from a sample comprising a population of cells, the method comprising the following steps: 
(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising peptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to covalently link the nucleic acid recording tag to a peptide of the peptides of the single cell, thereby immobilizing the peptide on the bead via the nucleic acid recording tag attached thereto [see step (q) of reference application claims 181-182 and steps (q) and (r) of claim 183];
(b) lysing cells in the compartments and allowing immobilization of the peptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded peptides of the single cell, wherein each of the immobilized barcoded peptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags [see step (a) of reference application claims 1, 93 and 140; and claims 22 and 181-183 for “polypeptide”];
(c) releasing the beads comprising the immobilized barcoded peptides from the plurality of compartments and pooling the released beads; and
(d) analyzing the immobilized barcoded peptides on the released beads, wherein analyzing comprises: 
(i) contacting the immobilized barcoded peptides with a plurality of binding agents capable of binding to the immobilized barcoded peptides [see step (b) of reference application claims 1, 93 and 140]; 
(ii) following binding of a binding agent from the plurality of binding agents to an immobilized barcoded peptide, obtaining information regarding the binding agent [see step (c) of reference application claims 1, 93 and 140], 
thereby analyzing the immobilized barcoded peptides of the single cell [see step (f) of reference application claims 1 and 93 as well as step (g) of claim 140].” 

Regarding instant Claims 178-181 and 183-185, the claims of the reference application do not teach encapsulation of single cells into partitions and cell lysis to release polypeptides that are used as analytes in the claims.  
But those missing elements are taught by Weitz et al. as described above.  And like Weitz et al., step (r) of each of claims 181-182 as well as step (u) of Claim 183 (in the reference application) teaches fragmenting polypeptides, which corresponds to instant Claims 179-180 and 184.  
Regarding instant Claim 182, the claims of the reference application do not teach use of click chemistry.  
But that missing element is taught by Fasan et al. as described above. 
Regarding instant Claims 186 and 190, the claims of the reference application do not teach determining partial sequence information or binding to an N-terminal amino acid.  
But that missing element is taught by Havranek et al. as described above. 
Regarding instant Claims 187-188 and 191, the requirements therein are taught by steps (d) and (e) of claims 1 and 93 as well as steps (d) through (f) of claim 140 in the reference application.  
Regarding instant Claim 189, the claims of the reference application do not teach spacing apart by at least 50 nm.  
But that missing element is taught by Gloeckner et al. as described above. 
Regarding instant Claim 192, the claims of the reference application do not teach use of protein ligase.  
But that missing element is taught by Nguyen et al. as described above. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Weitz et al., Fasan et al., Havranek et al., Gloeckner et al., and Nguyen et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference (and as explained in the obviousness rejections above) without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claims 178-192 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 178 and dependent claims 179, 181-189 and 191-197 (filed 28 Mar 2022) of copending Application No. 17/460,138 (reference application), in view of Weitz et al., Fasan et al., Gloeckner et al., and Nguyen et al. (all as cited above).
This rejection has been previously presented. 
As an initial matter, the reference application is a Continuation of the instant application.  
The correspondence of instant Claim 178 to claims of the reference application includes the following:  
“Claim 178.   A method for analyzing peptides of a single cell from a sample comprising a population of cells, the method comprising the following steps: 
(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising peptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to covalently link the nucleic acid recording tag to a peptide of the peptides of the single cell, thereby immobilizing the peptide on the bead via the nucleic acid recording tag attached thereto [see step (q) of reference application claim 179 and step (q) of claim 181 as well as claims 182 and 187];
(b) lysing cells in the compartments and allowing immobilization of the peptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded peptides of the single cell, wherein each of the immobilized barcoded peptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags  [see step (a) of reference application claim 178; and claim 191 for “polypeptide”];
(c) releasing the beads comprising the immobilized barcoded peptides from the plurality of compartments and pooling the released beads [see claim 180 of the reference application]; and
(d) analyzing the immobilized barcoded polypeptides on the released beads, wherein analyzing comprises: 
(i) contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded peptides [see step (b) of reference application claim 178]; 
(ii) following binding of a binding agent from the plurality of binding agents to a immobilized barcoded peptide, obtaining information regarding the binding agent [see step (c) of reference application claim 178], 
thereby analyzing the immobilized barcoded peptide of the single cell [see step (d) of reference application claim 178].” 

Regarding instant Claims 178-181 and 183-185, the claims of the reference application do not teach encapsulation of single cells into partitions and cell lysis to release polypeptides that are used as analytes in the claims.  
But those missing elements are taught by Weitz et al. as described above.  And like Weitz et al., step (s) of claim 179 and step (u) of claim 181 (of the reference application) teach fragmenting polypeptides, which corresponds to instant Claims 179-180 and 184.  
Regarding instant Claim 182, the claims of the reference application do not teach use of click chemistry.  
But that missing element is taught by Fasan et al. as described above. 
Regarding instant Claim 186, claim 188 of the reference application teaches determining partial sequence information of a polypeptide.  
Regarding instant Claims 187-188, the requirements therein are taught by claims 195-196 of the reference application.  
Regarding instant Claim 189, the claims of the reference application do not teach spacing apart by at least 50 nm.  
But that missing element is taught by Gloeckner et al. as described above. 
Regarding instant Claims 190-191, claims 192-197 of the reference application teach determining partial sequence information or binding to an N-terminal amino acid.  
Regarding instant Claim 192, the claims of the reference application do not teach use of protein ligase.  
But that missing element is taught by Nguyen et al. as described above. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Weitz et al., Fasan et al., Gloeckner et al., and Nguyen et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference (and as explained in the above obviousness rejections) without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claims 178, 185, 187 and 190 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 1 and dependent claims 2, 6, 9, 13-14, 17, 21-22, 24-25, 28, 31-32 and 299 (filed 8 May 2020) of copending Application No. 16/760,029 (reference application), in view of Weitz et al. 
This rejection has been previously presented. 
The correspondence of instant Claim 178 to claims of the reference application includes the following:  
“Claim 178.   A method for analyzing peptides of a single cell from a sample comprising a population of cells, the method comprising the following steps: 
(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising peptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to covalently link the nucleic acid recording tag to a peptide of the peptides of the single cell, thereby immobilizing the peptide on the bead via the nucleic acid recording tag attached thereto [see step (q) of reference application claim 179 and step (q) of claim 181 as well as claims 182 and 187];
(b) lysing cells in the compartments and allowing immobilization of the peptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded peptides of the single cell, wherein each of the immobilized barcoded peptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags [see step (a) of reference application claim 1, wherein a polypeptide is associated with a recording tag];
(c) releasing the beads comprising the immobilized barcoded peptides from the plurality of compartments and pooling the released beads; and
(d) analyzing the immobilized barcoded peptides on the released beads, wherein analyzing comprises: 
(i) contacting the immobilized barcoded peptides with a plurality of binding agents capable of binding to the immobilized barcoded peptides [see step (c) of reference application claim 1]; 
(ii) following binding of a binding agent from the plurality of binding agents to a immobilized barcoded peptide, obtaining information regarding the binding agent [see step (d)(d1) of reference application claim 1], 
thereby analyzing the immobilized barcoded peptides of the single cell [see step (d)(d2) of reference application claim 1].” 

Regarding instant Claim 178, the claims of the reference application do not teach encapsulation of single cells into partitions and cell lysis to release polypeptides that are used as analytes in the claims.  
But those missing elements are taught by Weitz et al. as described above.  
Regarding instant Claim 185, claim 24 of the reference application teaches use of a plurality of polypeptides.  
Regarding instant Claims 187 and 190, the requirements therein are taught by claim 9 of the reference application.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Weitz et al. with the reasonable expectation of successfully practicing the method with the improvement of analyzing polypeptides of single cells without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Response to Applicant Arguments
Applicant’s arguments in the 8/23 Reply (see pgs 33-34) have been fully considered to the extent they apply to the above re-stated provisional rejections.  The arguments are not persuasive. 
Applicant first argues that the claims are nonobvious over the cited references in the provisional rejections for the reasons argued in response to the rejections under 35 USC 103 (see pg 34, 1st, 3rd and 4th full ¶s).  This is not persuasive because the rejections under 35 USC 103 do not include the teachings of the copending claims in the three copending applications.  Therefore, Applicant’s arguments do not fully address the provisional rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koussa et al. (US 2016/0279257 A1) teach conjugation of an oligonucleotide to a polypeptide by a bio-orthogonal copper catalyzed click chemistry reaction where the oligonucleotide to be conjugated to the peptide may comprise an azide and the azide may be located on a 3′ end or a 5′ end or it may be an internal azide. The peptide to be conjugated may comprise an alkyne, which acts as the complimentary click reagent.  See e.g. pg 1, ¶0008.  These teachings correspond to the covalent bond between a DNA tag and a target polypeptide in the combination of Weitz et al. and Fasan et al. as explained above.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635